Title: To Benjamin Franklin from Matthew Ridley, 6 May 1782
From: Ridley, Matthew
To: Franklin, Benjamin


Sir
Hotel d’Vauban May 6h: 1782.
Monsieur Midy de la Grainerais of Rouen being desirous of seeing you to ask some Questions relative to a deed of a Mr. Shaffre’s for Lands in Pensylvania, has begd of me to give him a Letter to you for the purpose.— I have told him I doubted much your power of giving him any Information: but he still wishes to see you—
Monsieur de la Grainerais has been introduced to me as a person of strict Honor & considerable Fortune—
I have the Honor to be Sir Your most Obed sert
Matt: Ridley
 
Addressed: A Son Excellence / Son Excellence B. Franklin Esq / a / Passy
Notation: Ridley May 6. 1782.
